department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may tep ra t3 u i l xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxx ira x xxxxxxxxxxxxxx account e xxxxxxxxxxxxxx credit_union f xxxxxxxxxxxxxx amount d xxxxxxxxxxxxx dear xxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her medical_condition during the 60-day rollover period which affected her ability to handle her financial affairs on date taxpayer a was hospitalized and the doctor told her that she may have suffered some type of amnesia following her discharge from the hospital on date taxpayer a represents that she suffered from dizziness headaches and confusion for approximately nine months after her discharge from the hospital as a result taxpayer a avoided interactions with other persons and made some irrational decisions on date taxpayer a's ira x certificates of deposit cds matured and she decided to move the funds to account e a non-ira account with credit_union f a representative of credit_union f told taxpayer a that moving the funds from ira x to account e would be a taxable transaction but taxpayer a demanded that amount d be transferred to account e documentation shows that taxpayer a did not comprehend what was happening and thought the distribution was a required_minimum_distribution when it clearly was not taxpayer a illogically noted on the withdrawal form from ira x that the distribution would be taxed on her income_tax return taxpayer a also incorrectly dated the withdrawal form as date rather than the correct date of date amount d is intact in account e with credit_union f taxpayer a represents that she first became aware of her failure to complete a timely rollover when her income taxes were being prepared based upon the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a consistent with her assertion that her failure to accomplish a timely rollover was due to her medical_condition during the 60-day rollover period which affected her ability to handle her financial affairs is therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc xxxxxxxxxxx
